Exhibit 10.30

 

AGREEMENT

 

AMENDMENT AGREEMENT ENTERED INTO BY AND BETWEEN BBVA BANCOMER SERVICIOS, S.A. AS
TRUSTEE OF “SUBMETRÓPOLI DE TIJUANA” TRUST, REPRESENTED HEREIN BY MESSRS. MARTÍN
AGUSTÍN OCAMPO GÓMEZ Y FERNANDO SILVESTRE LLAMAS FIERRO (HEREINAFTER REFERRED TO
AS “LESSOR”), AND DJ ORTHOPEDICS DE MÉXICO, S.A. DE C.V., REPRESENTED HEREIN BY
MR. JUAN JOSÉ LÓPEZ BOJORQUEZ HEREINAFTER REFERRED TO AS “LESSEE”), PURSUANT TO
THE FOLLOWING RECITALS AND CLAUSES:

 

R E C I T A L S:

 

1. The parties through their representatives, state:

 

1.1. That on December 10, 2003, they entered into a Lease Agreement over an
industrial facility and accessory improvements that were constructed by LESSOR
over Fractions 2-TX, 2-TY and 2-TZ (currently known as Fraction 2-TZ-1) that
resulted from the subdivision of Lot 2-T3 of “Colonia El Florido” of the city of
Tijuana, Baja California, which have as address the one located at Bulevar
Insurgentes 20230, Fideicomiso El Florido, Delegacion La Presa, Tijuana, Baja
California, Mexico.

 

1.2. That on June 16th, 2004, and on October 29, 2004, they entered into certain
Amendment Agreements to the Lease Agreement referred under the preceding
recital.

 

1.3. That on January 24, 2005, they entered into another Lease Agreement over
certain industrial facility and accessory improvements that were constructed by
LESSOR with an approximate construction area of 27,733.47

 

CONVENIO

 

CONVENIO MODIFICATORIO QUE CELEBRAN BBVA BANCOMER SERVICIOS, S.A. EN SU CARÁCTER
DE FIDUCIARIO DEL FIDEICOMISO “SUBMETRÓPOLI DE TIJUANA” REPRESENTADO EN ESTE
ACTO POR LOS SRES. MARTÍN AGUSTÍN OCAMPO GÓMEZ Y FERNANDO SILVESTRE LLAMAS
FIERRO (A QUIEN EN LO SUCESIVO SE LE DENOMINARÁ EL “ARRENDADOR”) Y DJ
ORTHOPEDICS DE MÉXICO, S.A. DE C.V., REPRESENTADA EN ESTE ACTO POR EL SR. JUAN
JOSÉ LÓPEZ BOJORQUEZ (A QUIEN EN LO SUCESIVO SE LE DENOMINARÁ EL “ARRENDATARIO”)
DE CONFORMIDAD CON LAS SIGUIENTES DECLARACIONES Y CLÁUSULAS:

 

D E C L A R A C I O N E S:

 

1. Las partes por conducto de sus representantes, declaran:

 

1.1. Que el dia 10 de diciembre del 2003, ellas celebraron un Contrato de
Arrendamiento con respecto a la Nave Industrial y mejoras que fueron construidas
por el ARRENDADOR sobre las Fracciones 2-TX, 2-TY y 2-TZ (actualmente conocidas
como Fracción 2-TZ-1) resultantes de la subdivisión de lote 2-T3 de la “Colonia
El Florido” de la ciudad de Tijuana, Baja California, México, que tienen como
domicilio el ubicado en Bulevar Insurgentes 20230, Fideicomiso El Florido,
Delegación La Presa, Tijuana, Baja California, México.

 

1.2. Que los días 16 de junio del 2004 y 29 de octubre del 2004, celebraron
ciertos Convenios Modificatorios al Contrato de Arrendamiento referido en la
declaración anterior.

 

1.3. Que el día 24 de enero del año 2005, celebraron un diverso Contrato de
Arrendamiento con respecto a cierta nave industrial y mejoras que fueron
construidas por el ARRENDADOR con un área de construcción de aproximadamente
27,733.47 pies

 

1

--------------------------------------------------------------------------------


 

square feet.

 

1.4. That on April 4th 2006, they entered into another Lease Agreement over
certain industrial facility and accessory improvements to be constructed by
LESSOR with an approximate construction area of 58,400.00 square feet.

 

1.5. That pursuant to the terms and conditions herein set forth, they wish to
execute this amendment agreement with respect to the above referred Leases, in
order to standardize the amount of the rent per square foot of constructed area
and also standardize the term of effectiveness of each of the Leases.

 

Having stated the foregoing, the parties hereto agree to the following:

 

C L A U S E S:

 

FIRST. AMENDMENT AGREEMENT.

 

1.1. Subject to the terms and conditions herein set forth, LESSOR and LESSEE
covenant and agree to execute this Amendment Agreement to the Lease Agreements
referred to in recitals 1.1, 1.3 and 1.4 (hereinafter referred to as the “LEASE
AGREEMENTS”) through which it is agreed, among others, the following:

 

1.1.1. The amount of the monthly rent established under Clause Seventh of each
of the LEASE AGREEMENTS shall be modified to the amount of $0.42 Dollars (Forty
Two cents of a Dollar currency of the United States of America) per square foot
of constructed area;

 

1.1.2. It is agreed by the parties that the monthly rent will be increased every
twelve month period, on cumulative basis, at a rate of 3% (three percent) per
twelve month period;

 

cuadrados.

 

1.4. Que el día 4 de Abril del año 2006, celebraron otro Contrato de
Arrendamiento con respecto a cierta nave industrial y mejoras que serán
construidas por el ARRENDADOR con un área de construcción de aproximadamente
58,400.00 pies cuadrados.

 

1.5. Que de conformidad con los términos y condiciones que aquí se establecen,
desean celebrar el presente convenio modificatorio con respecto a los Contratos
de Arrendamiento antes relacionados, a efecto de uniformar el monto de la renta
por pie cuadrado de superticie construida asi como el término de vigencia de los
mismos.

 

Habiendo declarado lo anterior, las partes convienen en las siguientes:

 

C L Á U S U L A S:

 

PRIMERA. CONVENIO MODIFICATORIO.

 

1.1. Sujeto a los términos y condiciones aqui establecidos, el ARRENDADOR y el
ARRENDATARIO convienen y acuerdan el celebrar el presente Convenio Modificatorio
a los Contratos de Arrendamiento relacionados en las declaraciones 1.1, 1.3 y
1.4 anteriores (En lo sucesivo referidos como ‘LOS CONTRATOS DE ARRENDAMIENTO”)
mediante el cual se , conviene entre otras cosas, lo siguiente:

 

1.1.1. Las partes acuerdan que el monto de la renta mensual establecida bajo la
Cláusula Séptima de cada uno de LOS CONTRATOS DE ARRENDAMIENTO se modifica a
$0.42 Dólares (Cuarenta y Dos centavos de Dólar Moneda del Curso Legal de los
Estados Unidos de América) por pie cuadrado de superficie construida;

 

1.1.2. Las partes convienen en que la renta mensual se incrementará cada periodo
de doce meses en forma acumulativa a razón de 3% (tres por ciento) por cada
periodo de doce meses;

 

2

--------------------------------------------------------------------------------


 

1.1.3. The parties agree that the term of effectiveness of the LEASE AGREEMENTS
be renewed to a term of 10 (ten) years as of the “Rent Commencement Date”, as
such term is defined under Clause Sixth of the Lease Agreement referred to in
recital 1.4 above.

 

1.2. The parties hereby agree that the effectiveness of this amendment agreement
and the stipulations modified herein shall commence to take effects on the “Rent
Commencement Date”, as such term is defined under Clause Sixth of the Lease
Agreement referred to in recital 1.4 above, as from which date it shall be
effective.

 

1.3. The parties agree that this amendment agreement shall modify only the
stipulations of the LEASE AGREEMENTS hereby indicated; maintaining unchanged all
remaining provisions of the LEASE AGREEMENTS.

 

SECOND. NOTICES.

 

Whenever it shall be necessary or desirable for either of the parties to serve
any notice of demand upon the other party, such notice or demand shall be served
personally, or by registered or certified mail, return receipt requested, sent
to the addressees set forth hereunder, until otherwise directed in writing by
the party which wishes to change its address.

 

LESSOR: Paseo de los Héroes #9188, Piso 5, Edificio Rodeo, Zona Río, Tijuana,
Baja California, Mexico,

 

LESSEE: Bulevar Insurgentes 20230, Fideicomiso El Florido, Delegación La Presa,
Tijuana, Baja California, Mexico.

 

1.1.3. Las partes acuerdan que se renueve el término de vigencia de LOS
CONTRATOS DE ARRENDAMIENTO a un plazo de 10 (diez) años contados a partir de la
“Fecha de Inicio de Renta”, según dicho término se define bajo la Cláusula Sexta
de el Contrato de Arrendamiento relacionado en la declaración 1.4 anterior.

 

1.2. Las partes acuerdan que la vigencia del presente convenio modificatorio y
los acuerdos que aqui se contienen comenzara a surtir sus efectos en la “Fecha
de Inicio de Renta”, según dicho término se define bajo la Cláusula Séptima el
Contrato de Arrendamiento relacionado en la declaración 1.4 anterior, a partir
de la cual estará vigente.

 

1.3. Las partes acuerdan que solo las estipulaciones contenidas en el presente
convenio y en los términos que aqui se establecen se entenderán por modificados,
quedando transcritos y sin cambio todos y cada una de aquellas disposiciones
restantes de LOS CONTRATOS DE ARRENDAMIENTO.

 

SEGUNDA. AVISOS.

 

En caso de ser necesario o deseable para cualquiera de las partes hacer
cualquier notificación o demanda a la otra parte, tal notificación o demanda
deberá hacerse personalmente o a través de correo certificado o registrado con
acuse de recibo, dirigido al domicilio que aparece a continuación hasta en tanto
el mismo no sea modificado mediante aviso por escrito a la otra parte:

 

ARRENDADOR: Paseo de los Héroes #9188, Piso 5, Edificio Rodeo, Zona Río,
Tijuana, Baja California, México,

 

ARRENDATARIO: Bulevar Insurgentes 20230, Fideicomiso El Florido, Delegación La
Presa, Tijuana, Baja California, México.

 

3

--------------------------------------------------------------------------------


 

THIRD. LANGUAGE.

 

This agreement is executed and delivered into in English and Spanish versions.
In case of litigation, interpretation or any difference between the two texts,
the Spanish version shall prevail.

 

FOURTH. GOVERNING LAW AND JURISDICTION.

 

In the event of any controversy derived from this Agreement, the parties
expressly submit themselves to the applicable laws in the State of Baja
California, United Mexican States. Likewise, they submit themselves to the
jurisdiction of the competent courts of the City of Tijuana, Baja California,
Mexico, expressly waiving any other forum they might otherwise have by reason of
their present or future domiciles or any other reason whatsoever.

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
agreement on April 4th 2006, before the witnesses who also sign the same.

 

TERCERA. IDIOMA.

 

Este convenio se celebra en el idioma inglés y español. En caso de litigio,
interpretación o de divergencia entre los dos textos, la versión en español
prevalecerá

 

CUARTA. LEY APLICABLE Y JURISDICCIÓN.

 

En caso de controversia derivada de este contrato, las partes expresamente se
someten a las leyes aplicables del Estado de Baja California, Estados Unidos
Mexicanos. Asimismo, se someten a la jurisdicción de los tribunales competentes
de la Ciudad de Tijuana, Baja California, México, renunciando en forma expresa a
cualquier fuero que pudiera corresponderies en razón a sus domicilios presentes
o futuros, o por cualquier otra razón.

 

EN TESTIMONIO DE LO CUAL, las partes del represente celebran y firman este
convenio el día 4 de Abril del año 2006, ante los testigos que también proceden
a firmario.

 

“ARRENDADOR” / “LESSOR”

BBVA BANCOMER SERVICIOS, S.A.

FIDUCIARIO DEL FIDECOMISO “SUBMETRÓPOLI DE TIJUANA”

 

 

/s/ Martín Agustín Ocampo Gómez

 

/s/ Fernando Silvestre Llamas Fierro

MARTÍN AGUSTÍN OCAMPO GÓMEZ

 

FERNANDO SILVESTRE LLAMAS FIERRO

 

 

“ARRENDATARIO” / “LESSEE”

DJ ORTHOPEDICS DE MÉXICO, S.A. DE C.V.

 

 

 

/s/ Juan José Lopez Bojorquez

 

 

JUAN JOSÉ LOPEZ BOJORQUEZ

 

 

TESTIGOS / WITNESSES

 

 

 

 

 

 

Nombre/Name:

 

 

Nombre/Name:

 

4

--------------------------------------------------------------------------------